DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response of September 27, 2021, hereinafter “Reply”, and request for continued examination (RCE) of October 15, 2021, after final rejection of July 27, 2021, hereinafter “Final Rejection”.  In the Reply, claim 14 has been amended, and no claims have been cancelled nor added.  Furthermore, in the Examiner’s Amendment below, claims 1, 5, 14, and 18 have been amended, claim 8 has been cancelled, and no claims have been added.  Thus, with this Office action, claims 1-7 and 9-20 remain pending in the application. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on October 15, 2021 have been entered.
The Reply has been fully considered, with the examiner’s response set forth below.
In view of the amendments to the specification, the objections to the specification have been withdrawn.
In view of the amendments to the claims below, the objections to the claims have been withdrawn.
In view of the amendments to the claims below, the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, to claims 1-13 and 18-20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment discussed in an interview with Applicant’s representative, Ty Coleman, on December 13, 2021, was given by Applicant on December 14, 2021.

1.	(Currently Amended) A method, comprising:
identifying first quantities of write counts for a first plurality of super management units (SMUs) in a mapped region;
identifying, by a hardware component within a local media controller of a memory device, a first SMU of the first plurality that includes a fewest quantity of write counts of the first quantities of write counts, wherein the hardware component identifies the hardware component scanning a metadata table independently of a memory sub-system controller by alleviating the memory sub-system controller from scanning the metadata table, the hardware component initiating the scanning of the metadata table based at least in part on a periodicity and after the hardware component receives a command comprising the periodicity from the memory sub-system controller; and
performing a wear-leveling operation based at least in part on a first quantity of write counts of the first SMU of the first plurality in the mapped region being less than a second quantity of write counts of a second SMU of a second plurality of SMUs in an unmapped region, wherein the first quantity is a minimum write count of the first quantities of write counts in the mapped region, and the second quantity is a minimum write count of second quantities of write counts in the unmapped region. 

5.	(Currently Amended) The method of claim 1, further comprising:
identifying second quantities of write counts for the second plurality of SMUs in the unmapped region; and
identifying the second SMU of the second plurality that includes a fewest quantity of write counts based at least in part on identifying the second quantities of write counts for the second plurality, wherein performing the wear-leveling operation is based at least in part on identifying the second SMU of the second plurality


8.	(Canceled) 

14.	(Currently Amended) A method, comprising:
receiving, by firmware of a memory sub-system and from a hardware component of the memory sub-system, signaling comprising an indication of a first quantity of write counts of a first super management unit (SMU) of a first plurality of SMUs in a mapped region, the first SMU having a fewest quantity of write counts of the first plurality of SMUs, wherein the first SMU is indicated based at least in part on the hardware component scanning a metadata table independently of a memory sub-system controller of the memory sub-system by alleviating the memory sub-system controller from scanning the metadata table, the hardware component initiating the scanning of the metadata table based at least in part on a periodicity and after the hardware component receives a command comprising the periodicity from the memory sub-system controller; 
identifying, by the firmware, a second SMU of a second plurality of SMUs in an unmapped region;
determining, by the firmware, that the first quantity of write counts of the first SMU of the first plurality in the mapped region is less than a second quantity of write counts of the second SMU of the second plurality of SMUs in the unmapped region, wherein the first quantity is a minimum write count in the mapped region, and the second quantity is a minimum write count in the unmapped region; and


18.	(Currently Amended) A system, comprising:
a plurality of memory components; and
a processor, operatively coupled with the plurality of memory components, to:
	identify first quantities of write counts for a first plurality of super management units (SMUs) in a mapped region;
	identify, by a hardware component of a memory sub-system, a first SMU of the first plurality that includes a fewest quantity of write counts of the first quantities of write counts, wherein the hardware component identifies the first SMU of the first plurality based at least in part on the hardware component scanning a metadata table independently of [[the]] a memory sub-system controller by alleviating the memory sub-system controller from scanning the metadata table, the hardware component initiating the scanning of the metadata table based at least in part on a periodicity and after the hardware component receives a command comprising the periodicity from the memory sub-system controller; and
	perform a wear-leveling operation based at least in part on a first quantity of write counts of the first SMU of the first plurality in the mapped region being less than a second quantity of write counts of a second SMU of a second plurality of SMUs in an unmapped region, wherein the first quantity is a minimum write count of the first quantities of write counts in the mapped region, and the second quantity is a minimum write count of second quantities of write counts in the unmapped region. 

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
	A method, comprising:
identifying first quantities of write counts for a first plurality of super management units (SMUs) in a mapped region;
identifying, by a hardware component within a local media controller of a memory device, a first SMU of the first plurality that includes a fewest quantity of write counts of the first quantities of write counts, wherein the hardware component identifies the first SMU of the first plurality based at least in part on the hardware component scanning a metadata table independently of a memory sub-system controller by alleviating the memory sub-system controller from scanning the metadata table, the hardware component initiating the scanning of the metadata table based at least in part on a periodicity and after the hardware component receives a command comprising the periodicity from the memory sub-system controller; and
performing a wear-leveling operation based at least in part on a first quantity of write counts of the first SMU of the first plurality in the mapped region being less than a second quantity of write counts of a second SMU of a second plurality of SMUs in an unmapped region, wherein the first quantity is a minimum write count of the 

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A method, comprising:  identifying first quantities of write counts for a first plurality of super management units (SMUs) in a mapped region; identifying, by a hardware component within a local media controller of a memory device, a first SMU of the first plurality that includes a fewest quantity of write counts of the first quantities of write counts, wherein the hardware component identifies the first SMU of the first plurality based at least in part on the hardware component scanning a metadata table independently of a memory sub-system controller by alleviating the memory sub-system controller from scanning the metadata table, the hardware component initiating the scanning of the metadata table based at least in part on a periodicity and after the hardware component receives a command comprising the periodicity from the memory sub-system controller; and performing a wear-leveling operation based at least in part on a first quantity of write counts of the first SMU of the first plurality in the mapped region being less than a second quantity of write counts of a second SMU of a second plurality of SMUs in an unmapped region, wherein the first quantity is a minimum write count of the first quantities of write counts in the mapped region, and the second quantity is a minimum write count of second quantities of write counts in the unmapped region. 



The independent claim 14 recites:
A method, comprising:
receiving, by firmware of a memory sub-system and from a hardware component of the memory sub-system, signaling comprising an indication of a first quantity of write counts of a first super management unit (SMU) of a first plurality of SMUs in a mapped region, the first SMU having a fewest quantity of write counts of the first plurality of SMUs, wherein the first SMU is indicated based at least in part on the hardware component scanning a metadata table independently of a memory sub-system controller of the memory sub-system by alleviating the memory sub-system controller from scanning the metadata table, the hardware component initiating the scanning of the metadata table based at least in part on a periodicity and after the hardware component receives a command comprising the periodicity from the memory sub-system controller; 
identifying, by the firmware, a second SMU of a second plurality of SMUs in an unmapped region;
determining, by the firmware, that the first quantity of write counts of the first SMU of the first plurality in the mapped region is less than a second quantity of write counts of the second SMU of the second plurality of SMUs in the unmapped 
initiating a wear-leveling operation based at least in part on determining that the first quantity is less than the second quantity.

When considering the independent claim 14 as a whole, the prior art of record does not teach the limitations:  A method, comprising:  receiving, by firmware of a memory sub-system and from a hardware component of the memory sub-system, signaling comprising an indication of a first quantity of write counts of a first super management unit (SMU) of a first plurality of SMUs in a mapped region, the first SMU having a fewest quantity of write counts of the first plurality of SMUs, wherein the first SMU is indicated based at least in part on the hardware component scanning a metadata table independently of a memory sub-system controller of the memory sub-system by alleviating the memory sub-system controller from scanning the metadata table, the hardware component initiating the scanning of the metadata table based at least in part on a periodicity and after the hardware component receives a command comprising the periodicity from the memory sub-system controller; identifying, by the firmware, a second SMU of a second plurality of SMUs in an unmapped region; determining, by the firmware, that the first quantity of write counts of the first SMU of the first plurality in the mapped region is less than a second quantity of write counts of the second SMU of the second plurality of SMUs in the unmapped region, wherein the first quantity is a minimum write count in the mapped region, and the second quantity is a minimum write count in the unmapped region; and initiating a wear-leveling operation based at least in part on determining that the first quantity is less than the second quantity.

Therefore, in the context of the independent claim 14 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 14 is allowable.

The independent claim 18 recites:
A system, comprising:
a plurality of memory components; and
a processor, operatively coupled with the plurality of memory components, to:
	identify first quantities of write counts for a first plurality of super management units (SMUs) in a mapped region;
	identify, by a hardware component of a memory sub-system, a first SMU of the first plurality that includes a fewest quantity of write counts of the first quantities of write counts, wherein the hardware component identifies the first SMU of the first plurality based at least in part on the hardware component scanning a metadata table independently of a memory sub-system controller by alleviating the memory sub-system controller from scanning the metadata table, the hardware component initiating the scanning of the metadata table based at least in part on a periodicity and after the hardware component receives a command comprising the periodicity from the memory sub-system controller; and


When considering the independent claim 18 as a whole, the prior art of record does not teach the limitations:  A system, comprising:  a plurality of memory components; and a processor, operatively coupled with the plurality of memory components, to: identify first quantities of write counts for a first plurality of super management units (SMUs) in a mapped region; identify, by a hardware component of a memory sub-system, a first SMU of the first plurality that includes a fewest quantity of write counts of the first quantities of write counts, wherein the hardware component identifies the first SMU of the first plurality based at least in part on the hardware component scanning a metadata table independently of a memory sub-system controller by alleviating the memory sub-system controller from scanning the metadata table, the hardware component initiating the scanning of the metadata table based at least in part on a periodicity and after the hardware component receives a command comprising the periodicity from the memory sub-system controller; and perform a wear-leveling operation based at least in part on a first quantity of write counts of the first SMU of the first plurality in the mapped region being less than a second quantity of write counts of a second SMU of a second plurality of SMUs in an unmapped region, wherein the first quantity is a minimum write count of the first quantities of write counts in the mapped region, and the second quantity is a minimum write count of second quantities of write counts in the unmapped region. 

Therefore, in the context of the independent claim 18 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 18 is allowable.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Egbert et al. (US 2019/0212935 A1) discloses a system for computer memory management includes a first memory device including a mapping table; a second memory device including a staging area; a third memory device including a dedup data region; and a controller operable to: receive a memory access request, the memory 
Chu et al. (US 2015/0261671 A1) discloses a garbage collection method for a flash memory is provided. The flash memory includes a spare block pool and a data block pool, wherein the spare block pool includes spare blocks and the data block pool includes data blocks. The method includes the steps of: receiving target data from a host and writing the target data to a current data block of the data blocks; sorting an erase count of each data block when performing a wear-leveling process to write the target data; sorting a valid page number of each first block when it is determined that at least two first blocks in the data blocks have the smallest erase count; and selecting a second block having a smallest valid page number from the first blocks and writing valid pages of the second block to one of the spare blocks to perform a data cleaning process.
Sutardja (US 2016/0019141 A1) discloses a storage drive including a first and second memories and a controller. The second memory has a write cycle lifetime that is less than a write cycle lifetime of the first memory. Each of the first and second memories includes solid-state memory. The controller: determines a write frequency for a first logical address; and based on the write frequency, determines a write frequency ranking for the first logical address. The write frequency ranking is based on a weighted time-decay average of write counts or an average of elapsed times of write cycles. The controller also: determines whether the write frequency ranking is greater than a lowest write frequency ranking of logical addresses of the first memory; and if the write .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136